Citation Nr: 1622599	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO. 15-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational benefits under the Veterans Retraining Assistance Program (VRAP) in the amount of $3,753.60. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Atlanta Education Center Committee on Waivers and Compromises (COWC) in Atlanta, Georgia. 

This appeal was processed using the paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Appellant's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.


REMAND

In her May 2015 VA Form 9, the Appellant requested a Board hearing at a local VA office (Travel Board hearing). The record shows that she was scheduled for a Travel Board hearing in July 2015; however, she did not appear. In an August 2015 statement, she asked that the hearing be rescheduled, and if possible, for the new hearing to be located in Charlotte, North Carolina. She stated that she was unable to attend the July 2015 hearing because she lacked transportation to get to the hearing location. Good cause to reschedule the hearing has been shown. See 38 C.F.R. § 20.704(c) (2015). Therefore, the case is remanded to reschedule the Travel Board hearing request. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Appellant for a Travel Board hearing at the earliest available opportunity, and if possible, at a VA facility in Charlotte, North Carolina. The RO should notify the Appellant of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

